                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

JOHNNY TIPPINS,

                      Plaintiff,
                                                            Case No. 16-cv-10140
v
                                                            Honorable Thomas L. Ludington
NWI-1 Inc. et al.,                                          Magistrate Judge Patricia T. Morris

                  Defendants.
__________________________________________/

                 ORDER DENYING MOTION FOR RECONSIDERATION

       Plaintiff Johnny Tippins, a prisoner proceeding pro se, initiated this action by filing suit

against Defendants NWI-1, Inc., LePetomane II, Inc., LePetomane III, Inc., and Velsicol

Chemical, LLC in Gratiot County Circuit Court on October 23, 2015. Plaintiff alleges that

Defendants are responsible for injuries he suffered as a result of drinking contaminated water

while incarcerated in a state prison in St. Louis, Michigan from 2004 to 2007.            Because

Plaintiff’s action did not comply with the relevant statutes of limitations, his complaint was

dismissed with prejudice on August 12, 2016. See ECF Nos. 30, 31.

       On August 26, 2016 Plaintiff Tippins filed a motion for relief from judgment under

Federal Rule of Civil Procedure 60(b) seeking to amend his complaint in order to assert a claim

under the Comprehensive Environmental Response, Compensation, and Liability Act

(“CERCLA”), 42 U.S.C. §§ 9601-75. See ECF No. 32. Because Tippins did not have standing to

assert a CERCLA claim, and because even asserting such a claim would not remedy his statute

of limitations issues, that motion was denied on October 3, 2016. See ECF No. 35. On October

25, 2016 Tippins filed a motion for reconsideration, again arguing that he should be permitted to

amend his complaint to state a claim under CERCLA. Tippins’s request for reconsideration did
not point out any palpable defect in the Court’s previous orders, but merely restated arguments

already raised and rejected by this Court. The motion for reconsideration was denied on that

basis. ECF No. 37.

       On November 28, 2016, Tippins filed a successive motion for reconsideration. ECF No.

42. The motion was denied in a text only order for the same reasons outlined in the previous

order (ECF No. 37). Tippins appealed on November 16, 2016. ECF No. 39. On October 11,

2017, the Sixth Circuit affirmed the judgment. ECF No. 52.

       Tippins then brought a second motion for relief from judgment and a motion for oral

 argument. ECF Nos. 55–56. Tippins made the same argument made in his first motion for

 relief from judgment (ECF No. 35), namely that he should be permitted to supplement his

 complaint to state a claim under CERCLA. The Court explained that Rule 60(b) motions “are

 not intended to give a party unsatisfied with an earlier ruling another chance to reargue issues

 already considered and decided.” GEICO Indem. Co. v. Crawford, 36 F. Supp. 3d 735, 739

 (E.D. Ky. 2014). Accordingly, Tippins’ motion was denied on the same basis articulated in the

 Court’s previous order. ECF No. 58. Tippins filed a petition for a writ of certiorari, which was

 denied on October 2, 2018. ECF Nos. 60-61.

       Tippins then filed a third motion for relief from judgment under rule 60(d)(1). ECF No.

 62. That motion was denied on the same basis as the previous two, as he had identified no

 grave miscarriage of justice. ECF No. 65. He now seeks reconsideration of that order. ECF

 No. 67. His motion identifies no palpable defect, and will be denied for the same reasons

 identified in the Court’s previous five orders denying reconsideration and relief from

 judgment.




                                              -2-
       Accordingly, it is ORDERED that Plaintiff Tippins’ motions for reconsideration, ECF

 No. 67, is DENIED.

                                                                s/Thomas L. Ludington
                                                                THOMAS L. LUDINGTON
                                                                United States District Judge
Dated: March 1, 2019




                                               PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to Johnny
                       Tippins #342855, ALGER MAXIMUM CORRECTIONAL
                       FACILITY, N6141 INDUSTRIAL PARK DRIVE, MUNISING, MI
                       49862 by first class U.S. mail on March 1, 2019.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                        -3-
